Citation Nr: 0800036	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  03-14 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (PVD) of the lower extremities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from March 1972 to March 1974 
with the United States Marine Corps, from October 1976 to 
January 1979 with the United States Navy, and was recalled to 
active duty with the Army National Guard from February 1999 
to August 1999, and was a member of the Army National Guard 
for an additional fifteen years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
residuals of a left ankle injury, elevated liver function 
tests, coronary artery disease (CAD), hypertension, and PVD 
of the lower extremities.  In a June 2004 decision, the Board 
denied service connection for residuals of a left ankle 
injury and for elevated liver function tests.  The Board 
remanded the remaining issues.  In a November 2004 rating 
decision, service connection was granted for CAD and 
hypertension.  The issue remaining on appeal is service 
connection for PVD of the lower extremities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran originally sought service connection, in 
pertinent part, for CAD, hypertension, and PVD of the lower 
extremities as a result of service.  He asserted that his CAD 
was related to service and his hypertension and PVD of the 
lower extremities were secondary to the CAD and thus, should 
also be service-connected.

The Board remanded this case to afford the veteran an 
examination and to obtain a VA medical opinion.  The veteran 
was examined in June 2004.  With regard to CAD, the examiner 
noted that the veteran had an abnormal electrocardiogram 
(EKG) in February 1999.  This suggested that he had CAD.  
Nevertheless, he was sent to Honduras on active duty and 
developed chest pain and other symptoms.  Thereafter, an 
October 1999 stress test was markedly abnormal.  A heart 
catheterization was performed in September 2000 which 
revealed minimal ischemic changes, also suggestive of CAD.  
The examiner opined that the veteran had CAD prior to this 
period of active duty from February 1999 to August 1999, but 
the CAD was aggravated during that period of service.  With 
regard to hypertension, the veteran had elevated blood 
pressure readings in 1994.  During service in 1999, he 
developed light-headedness which the examiner felt was a 
likely manifestation of hypertension.  The veteran had been 
on medication for hypertension since 1999.  The examiner also 
opined that the veteran's hypertension preexisted the period 
of service from February 1999 to August 1999, but was 
aggravated therein.  

With regard to PVD of the lower extremities, there were no 
symptoms of PVD shown until an October 1999 stress test which 
he exhibited leg pain which was thought to be early 
claudication.  The examiner felt that the veteran did not 
develop PVD in October 1999, but he developed it before, then 
had it during the military period from February 1999 to 
August 1999 when it was asymptomatic, and then it became 
symptomatic after service.  As such, the examiner opined that 
the PVD of the lower extremities preexisted service and was 
not aggravated therein.  The examiner did not provide an 
opinion as to whether the PVD was secondary to (including 
aggravated by) the CAD.  

The veteran's representative has argued that another VA 
medical opinion should be obtained as the examiner did not 
provide complete rationale regarding the onset of PVD, why it 
preexisted service if the first sign of PVD was noted to be 
in October 1999, and because there was no opinion provided 
regarding a relationship to CAD and/or hypertension.  The 
Board agrees that further development is necessary in that 
regard in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

As indicated in the introductory portion, the veteran has 
been granted service connection for CAD and hypertension.  
Thus, and as previously noted, secondary service connection 
for PVD of the lower extremities has been raised and must be 
considered.  Secondary service connection may be granted for 
a disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  Obtain a VA medical opinion from the 
examiner who conducted the June 2004 
examination, or, if unavailable, another 
VA examiner, to determine the nature and 
etiology of any current PVD of the lower 
extremities.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to the 
following questions in terms of whether 
it is more likely than not, less likely 
than not, or at least as likely as not:

A.	Did the veteran have PVD of the lower 
extremities prior to his period of 
active service from February 1999 to 
August 1999.  Please address the 
finding of "early claudication" in 
October 1999 and clarify when the date 
of onset occurred, i.e., whether it 
was prior to February 1999, and 
provide a basis for the opinion.  
B.	If the veteran's PVD of the lower 
extremities did not exist prior to 
February 1999, whether it began during 
the period of service from 
February 1999 to August 1999.  
C.	If the veteran's PVD of the lower 
extremities preexisted service from 
February 1999 to August 1999, whether 
the veteran's PVD of the lower 
extremities underwent an increase in 
disability during service.  
D.	If the veteran's PVD of the lower 
extremities underwent an increase in 
disability during service, was the 
increase in disability due to the 
natural progress of the disease or was 
the increase in disability beyond the 
natural progress of the disease.
E.	The examiner should also address the 
following and should state the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that any current PVD 
of the lower extremities is 
proximately due to, or the result of, 
the service-connected CAD and/or 
hypertension.  The examiner should 
also opine as to the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that any current PVD 
of the lower extremities is 
permanently aggravated by the 
veteran's service-connected CAD and/or 
hypertension.  

The examiner should note that 
"aggravation" is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  The matter of 
secondary service connection for PVD of 
the lower extremities should specifically 
be considered.  If any issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


